DETAILED ACTION

 	The amendment filed January 14, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 3 and 4 continue to be confusing in that it remains unclear whether the tray and lid are meant to be separate and distinct structural elements from the lower and upper plates, respectively.  In other words, the lower and upper plates are initially set forth in independent claim 1, but then claims 3 and 4 recite the tray “comprising said lower plate” and the lid “comprising said upper plate”.  Thus, it is unclear whether the tray is part of the lower plate, the lower plate is part of the tray, or are the tray and lower plate two different elements?  Similarly, is the lid part of the upper plate, is the upper plate part of the lid, or are the lid and upper plate two different elements?
 	In claim 10, line 2, the phrase “and an a lower end” does not make grammatical sense thereby rendering the claim confusing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim(s) 1, 2, 4, and 8, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baan et al. (US-5,971,454).
 	The patent to Baan et al. shows a vacuum lifter apparatus comprising an upper chassis (34) joined to a substantially planar lower suction plate assembly (10).  The suction plate assembly (10) includes four housing modules (18) each having a lower plate (24), an upper plate (12), and side plates (14,20).  An opening (30) extends through the upper plate portions of each housing (see Fig. 4) and is in fluid communication with an airflow suction system (26).  
	Regarding claims 2 and 8, a reinforcing structure (22) extends between the upper and lower plates within each housing.
	In regard to claim 4, the lower plate (24) can be considered a “tray”, and the upper plate (12) can be considered a “lid” as broadly as recited in the claim.
Response to Arguments
 	The Baan et al. suction plate assembly (10) can be considered modular in that it is made up of a plurality of modules or “compartments” (18).  Further, as best shown in Figure 2, at least the lower plate or filter (24) of each individual compartment is replaceable such that each compartment (18) functions as a module as broadly as set forth in claim 1 of the instant application.  In other words, if the Baan et al. suction plate were truly designed non-modular as a unitary construction piece, an entire large one-piece lower plate covering all of the compartments would have to be removed or replaced as a single unit.
Allowable Subject Matter
5. 	Claims 3, 5-7, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
6. 	Claims 9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/26/2022